TATE, Judge.
This suit is for damages (loss of salary of $2,700) allegedly caused by the refusal of the Vernon Parish School Board to employ plaintiff, a qualified agricultural teacher, to teach in the Vernon Parish school system; which Board allegedly hired instead a teacher not qualified by law.
Since this-suit is for monetary judgment in an amount exceeding $2,000 and is not for workmen’s compensation benefits or for damages for physical injuries, appellate jurisdiction is vested not in this court, but in the Supreme Court; Article 7, § 10, Louisiana Constitution of 1921, LSA.
For the foregoing reasons the appeal is ordered transferred to the Honorable the Supreme Court of Louisana, and plaintiff is allowed 60 days from the final date of this judgment within which to perfect the appeal by filing proper transcript in said Court; otherwise the appeal shall be considered as dismissed. Plaintiff-appellant to pay the costs of this appeal. All other costs to await final determination of this cause.